KILKENNY, District Judge.
Defendant has moved to quash the service of summons and dismiss the complaint on the ground that defendant is a corporation organized under the laws of the Province of British Columbia, Dominion of Canada, and is not subject to the service of process within the District of Oregon.
Plaintiff is a citizen and resident of the state of Oregon. In 1956 he purchased certain cattle at a public auction sale in the state of Oregon. Plaintiff claims that the cattle purchased were infected with brucellosis and has filed this action to recover damages.
I hold that defendant was doing sufficient business in the state of Oregon to justify service of process on it in this state within the limitations of the doctrine as taught by Enco, Inc. v. F. C. Russell Company, 210 Or. 324, 311 P.2d 737, and International Shoe Company v. State of Washington, 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed. 95.
The motion to quash service of summons and to dismiss the complaint will be denied and defendant allowed 15 days in which to answer.
An appropriate order may be prepared, served and submitted by plaintiff’s counsel.